MEMORANDUM***
David J. Flores, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision to affirm without opinion the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation. This case is governed by the transitional rules and we have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the IJ’s determination of eligibility for asylum for substantial evidence and we deny the petition. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Flores failed to show that the guerrillas’ recruitment efforts were motivated by a desire to persecute him because of his political opinion or any other statutorily protected ground. See Elias-Zacarias, 502 U.S. at 482-83, 112 S.Ct. 812. Moreover, Flores did not present sufficient evidence to compel a finding that he has an objectively reasonable fear of persecution upon his return to Guatemala. See id. Accordingly, substantial evidence supports the denial of his request for asylum.
Because Flores has failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
Flores’ contention that the BIA’s streamlining procedure is impermissible, circumscribes his right to an appeal, and violates due process lacks merit. See 8 C.F.R. § 1003.1(e)(4); Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir. 2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 900 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.